Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 15, 2000, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant entered a negotiated plea of guilty to sexual abuse in the first degree and was sentenced to a determinate sentence of two years and three years of postrelease supervision. Defendant appeals, contending that the three-year postrelease supervision period was harsh and excessive. Where a sentence is within the permissible statutory range, it will not be disturbed absent an abuse of discretion by the sentencing court or the existence of extraordinary circumstances warranting a modification thereof (see People v Morris, 275 AD2d 818, lv denied 96 NY2d 737; People v Journey, 260 AD2d 863). Although County Court imposed the maximum postrelease *727supervision period permitted by statute (see Penal Law § 70.45 [2]), our review of the record establishes no basis to disturb the sentence imposed.
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.